Citation Nr: 1810557	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability for VA compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to May 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2017, the Veteran submitted additional evidence in support of his claim, which was accompanied by a statement indicating that he wanted "my claim be sent to the Board of Veterans Appeals and decided on [the] evidence of record[] and what I am submitting today... along with prior letters already of record[]."  In context, it is clear that the Veteran desired to waive initial consideration by the Agency of Original Jurisdiction.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO typically adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for adjudication or additional referral to the applicable VA medical facility, as appropriate.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran does not have a dental disorder for which service-connected compensation is payable.


CONCLUSION OF LAW

Entitlement to service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  Here, the undersigned clarified the issue on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ held the record open for an additional 30 days to afford the Veteran the opportunity to submit additional evidence.  The record does not indicate that the Veteran submitted the contemplated medical opinion.  The actions of the VLJ comply with 38 C.F.R. § 3.103 (2017).

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds that the appeal may be considered on the merits.
 
Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012).  

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking compensation for a dental disorder.  He contends that his full bridge of the upper palate that had been installed prior to service with 4 pegs on one side of the palate and 3 pegs on the other was damaged during the removal of his wisdom teeth during basic training.  Specifically, he asserts that the porcelain ends of the bridge were damaged and that the bridge overall was loosened.  As a result, the Veteran alleges that the loosening allowed food to get up around the pegs attaching the bridge to the palate and that he got severe infections that caused severe pain and required root canals.

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

The Board notes that the portion of VA's Schedule for Rating Disabilities addressing dental and oral conditions was revised effective September 10, 2017.  The Veteran has not been notified as to the changes in the regulations and the RO has not adjudicated his claims under the new regulations; however, as the new regulations involve benign or malignant neoplasms that are not applicable to the Veteran's current claim and the other changes involved only clarification of the rating terms, the Board finds that there is no prejudice in adjudicating the Veteran's dental claim.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

Again, the Veteran contends that the removal of his wisdom teeth during basic training resulted in damage and loosening of his upper bridge that ultimately resulted in pain, infection, and the full removal of his remaining upper teeth roots.  

The Veteran's service treatment records include his reports on entrance of his history of cleft lip and palate and multiple surgeries for the problem.  In September 2005, the Veteran had all 4 wisdom teeth removed.  In July 2006, the Veteran was noted to have fractured porcelain crowns for teeth numbers 2 and 4.  The Veteran was to be scheduled for repairs at his next visit and the repairs took place in September 2006.  In December 2006, the maxillary bridge was observed to be loose and the Veteran reported an odor from the loose bridge or crown.  A February 2007 record noted that the right upper bridge was loose.  In March 2007, the treatment provider indicated that it was very difficult to floss the Veteran's upper bridges and there was ulceration in the upper right.  The bridge was noted to have minor mobility.  No other defects were documented.  

The Veteran filed his claim in September 2011.  At that time, he claimed that the removal of teeth numbers 1, 16, 17, and 32 resulted in damage to the bridge adjacent to the extractions.

A February 2013 oral and dental conditions Disability Benefits Questionnaire (DBQ) is of record.  The Veteran had noted loss of teeth in 2007 and 18 surgeries for a cleft lip and palate prior to service.  The DBQ did not indicate that the Veteran had lost any part of the mandible, mandibular ramus, either condyle, or either coronoid process of the mandible.  There was no notation of injury resulting in malunion or nonunion of the mandible.  Similarly, there was no noted loss of any part of the maxilla or hard palate.  The loss of teeth was not due to trauma or disease.  Masticatory surfaces could not be restored by a suitable prosthesis.  The Veteran was missing teeth numbers 1, 7, 8, 9, 10, 11, 16, 17, and 32.  Teeth numbers 2, 3, and 4 were chipped.  There were no related scars and the Veteran did not have a mouth injury resulting in impairment of mastication.  The Veteran did not have partial or complete loss of the tongue or any other tongue condition.  There was no osteomyelitis or osteoradionecrosis of the mandible.  There were no malignant neoplasms.  The Veteran had tooth extractions done while on active duty and began having problems with his bridge after the extractions.  

In support of his claim, the Veteran submitted a March 2013 letter from his mother.  She noted that the Veteran had completed major dental work shortly before entering service, including a front upper bridge, crowns, and fillings.  During basic training his wisdom teeth were removed, which resulted in damage to the bridge that was not noted in his service records.  Shortly after the surgery, the Veteran began to have other problems.  He had to chew carefully, experienced pain, and incurred severe sinus infections.  In addition, due to the missing wisdom teeth the remaining teeth began shifting and causing more problems.  A statement from the Veteran's wife at the time of service noted that after his wisdom teeth were removed he began to have problems with his bridge, including breaking the porcelain off the face of the two front teeth of the bridge.  He saw a dentist who informed the Veteran that the bridge was loose and would need to be replaced.  The dentist informed the Veteran that the service treatment records did not document that the damage to the bridge was done during the removal of his wisdom teeth.  Despite several subsequent attempts, the Veteran was unable to get dental treatment providers to document the problems with the bridge.  

During his December 2017 Board hearing, the Veteran discussed how prior to service he had a full bridge of the upper palate installed with 4 pegs on one side of the palate and 3 pegs on the other, which was damaged during the removal of his wisdom teeth during basic training.  He described the specific damage to the bridge being chipping of the porcelain ends and loosening of the bridge at the pegs holding it to the palate.  As a result, the Veteran stated that the loosening allowed food to get up around the pegs attaching the bridge to the palate and that he got severe infections that caused severe pain and required root canals.  The loosening also prevented the Veteran from being able to eat at times.  The previous December the Veteran had his remaining roots pulled and now had an uncomfortable denture.  

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.

As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  That claim is referred to the RO herein.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection for compensation purposes could be allowed. 

The records do not indicate that during service the Veteran incurred an injury to the mandible or maxilla and the Veteran does not contend otherwise.  There is evidence of the removal of the wisdom teeth, damage to the porcelain of teeth numbers 2 and 4 of the upper bridge, and loosening of the upper bridge during service, as well as continued dental problems after service; however, no lay or medical evidence indicates that the removal of the wisdom teeth was the result of the loss of mandible or maxilla and the Veteran has reported that the post-service removal of the remainder of the upper teeth holding in the upper bridge was due to multiple infections.  Thus, none of the other DCs, 9900 through 9916, apply in this case.  Again, DCs 9917 and 9918 are not applicable because they involve neoplasms, which are not present in this case.

While service connection may be established for treatment purposes for replaceable missing teeth and periodontal disease, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, DCs 9913-9916.  Finally, there is no provision for granting entitlement to service connection for damage to an upper bridge that was not due to the loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection for compensation purposes could be allowed.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

The Board finds that his testimony and the statements of his mother and wife are credible.  The Board is certainly sympathetic to the difficulties the Veteran has experienced with his upper teeth and palate, but there are no provisions of the law under which entitlement to service connection for compensation purposes may be granted.  As noted above, the issue of entitlement to service connection solely for the purpose of establishing eligibility for outpatient dental treatment is referred herein.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a dental disability for VA compensation benefits is denied.





______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


